Exhibit 10.1

 

LOGO [g948272g18c28.jpg]

EMPLOYMENT AGREEMENT

Dear Stephen Dilly:

This Employment Agreement (this “Agreement”) memorializes your employment terms
with Sierra Oncology Inc., a Delaware corporation (the “Company”), effective as
of your start date with the Company, expected to be June 1, 2020, or on such
different date as mutually agreed upon by you and the Company (the date of your
actual start date, the “Effective Date”), on the terms and conditions set forth
in this Agreement.

1.    DUTIES; REPORTING RELATIONSHIP; OFFICE LOCATION.

(a)    In the position of President and Chief Executive Officer of the Company,
you serve in an executive capacity and are required to perform the duties
commonly associated with this position as also may be assigned to you by the
Board of Directors of the Company (the “Board”) from time to time. Subject to
Sections 7(a) and 8(c), the Company may make changes to your roles,
responsibilities and reporting from time to time without advance notice to
accommodate its business interest and this Agreement will continue to apply
after such changes.

(b)    Effective on the Effective Date, you will be appointed to the Board.

(c)    You will report to the Board and work primarily from San Francisco,
California.

(d)    The Company’s corporate headquarters are currently located in Vancouver,
British Columbia. In providing certain services to the Company, you may be
required to travel to and work from the Company’s office in Vancouver.

2.    COMPENSATION AND BENEFITS.

(a)    Base Salary. Effective from the Effective Date, your starting base salary
is $600,000 USD per annum, subject to payroll deductions and all required
withholdings. Your salary will be paid in semi-monthly installments in
accordance with our standard payroll procedures. During your employment with the
Company, your annual base salary will be reviewed at least annually by the
Compensation Committee of the Board (the “Compensation Committee”) and any
subsequent salary increases will be subject to the approval of the Compensation
Committee.

(b)    Performance Bonus. In addition to the above base salary, you will be
eligible to earn an annual discretionary performance bonus (the “Performance
Bonus”) with a target value equal to 50% of your fiscal year end annual base
salary, and the final amount to be paid based on the satisfaction of certain
individual and/or Company criteria established by mutual agreement between you
and the Compensation Committee and subject to and paid in accordance with the
terms of any annual bonus plan established by the Compensation Committee. You
will

 

46701 Commerce Center Drive, Plymouth Michigan 48170

T. 734.233.3966



--------------------------------------------------------------------------------

be eligible to receive a pro-rata portion of your annual bonus for fiscal year
2020. You must be employed with the Company in good standing on the last date of
the applicable Performance Bonus period to earn and be eligible to receive a
Performance Bonus. The Performance Bonus will be paid no later than 21⁄2 months
following the completion of the performance period applicable to such
Performance Bonus. The Compensation Committee will determine in its sole
discretion whether you have earned the Performance Bonus and the amount of any
Performance Bonus.

(c)    Equity Awards.

(i)    Time-Based Option Grant. As soon as reasonably practicable following the
Effective Date, you will be granted an option under the Company’s 2015 Equity
Incentive Plan or the Company’s 2018 Equity Inducement Plan, in each case, as
amended (the “Plans”) to purchase 520,000 shares of the Company’s common stock,
subject to the terms and conditions of a Stock Option Agreement (the “Time-
Based Options”). The exercise price of the Time-Based Options shall be the fair
market value of the Company’s common stock as of the date of grant, as
determined by the Board or a committee thereof. The Time-Based Options will vest
over a four-year period subject to your continued service to or employment with
the Company, with the first twenty-five percent (25%) of such shares vesting on
the one-year anniversary of the Effective Date, and the remaining shares vesting
in equal monthly installments over the following thirty-six (36) months, as
detailed further in the Stock Option Agreement. The Time-Based Options will be
granted in accordance with and be subject to the terms and conditions set forth
in the applicable Plan.

(ii)    Performance-Based Option Grant. As soon as reasonably practicable
following the Effective Date, but in no event later than December 31, 2020, you
will be granted an option under a Plan to purchase 260,000 shares of the
Company’s common stock, subject to the terms of a Stock Option Agreement (the “
Performance-Based Options”). The exercise price of the Performance-Based Options
shall be the fair market value of the Company’s common stock as of the date of
grant, as determined by the Board or a committee thereof. The Performance-Based
Options shall be subject to a time-based vesting schedule and a
performance-based vesting schedule determined by the Compensation Committee in
consultation with you.

In the event of a Change of Control (as defined below), the Time-Based Options
and any time-based portion of any Performance-Based Options and any subsequent
equity compensation award issued to you by the Company (collectively, the
“Options”) will be subject to accelerated vesting such that one hundred percent
(100%) of the total unvested shares subject to such Options (if any) will vest,
immediately prior to the effective date of the consummation of the Change of
Control.

(d)    Expenses and Housing. The Company will, in accordance with applicable
Company policies and guidelines, reimburse you for all reasonable and necessary
expenses incurred by you in connection with your performance of services on
behalf of the Company, including travel to the Company’s headquarters in
Vancouver, and the Company will arrange, or reimburse you for, an apartment or
hotel in Vancouver for no more than $3,000 per month in the aggregate.

(e)    Employee Benefits. You will be eligible to participate in the general
employee benefit programs and arrangements of the Company that we make available
to our employees from time to time for which you are eligible under the terms of
those plans. The Company may modify your benefits from time to time in its
discretion, but, at a minimum, will

 

Sierra Oncology, Inc. Offer Letter - 2



--------------------------------------------------------------------------------

provide you with family health benefits that are at least on par with the other
senior executives of the Company based in the United States. In addition, the
Company will pay any expenses under the U.S. Consolidated Omnibus Budget
Reconciliation Act of 1985 (or pay you the equivalent monthly cash payment) that
may arise during a period of up to 18 months following the Effective Date, as a
result of members of your family losing health care coverage under the Company’s
medical or dental plans. You will accrue paid vacation at the rate of five
(5) weeks per year, subject to the Company’s policies and practices.

3.    CONFIDENTIALITY AND PROPRIETARY INFORMATION OBLIGATIONS.

(a)    Company Policies. As a condition of your employment, you agree to abide
by all Company policies, Code of Conduct, rules and regulations, including but
not limited to the policies contained in the employee handbook adopted by the
Company, in each case as provided to you in writing (including on any online
system of the Company to which you have access).

(b)    Third Party Information. In your work for the Company, you are expected
not to use or disclose any confidential information, including trade secrets, of
any former employer or other third party to whom you have an obligation of
confidentiality. Rather, you are expected to use only that information which is
generally known and used by persons with training and experience comparable to
your own, which is common knowledge in the industry or otherwise legally in the
public domain, or which is otherwise provided or developed by the Company and
its affiliates (the “Company Group”). You agree that you have not and will not
bring onto the Company Group premises or use in your work for the Company Group,
any unpublished documents or property (including but not limited to proprietary
information) belonging to any former employer or other third party that you are
not authorized to use or disclose. By entering into this Agreement, you
represent that you have been performing and are able to perform your job duties
within these guidelines.

(c)    Exclusive Property. Subject to the provisions of Section 3(d), you agree
that all business procured by you and all related business opportunities and
plans made known to you while you are employed by or provide services to the
Company Group shall remain the permanent and exclusive property of the Company
Group.

(d)    Adverse or Outside Business Activities. Throughout your employment with
or service to the Company Group, you may engage in civic, academic teaching and
lectures, and not-for-profit activities so long as in each case such activities
do not materially interfere with the performance of your duties hereunder or
present a conflict of interest with the Company Group. You may not engage in
other employment or undertake any other commercial business activities unless
you obtain the prior written consent of the Board. The Board may deny or rescind
its consent to your service as a director of all other corporations or
participation in other business or public activities if the Board, in its sole
good faith discretion, determines that such activities compromise or threaten to
compromise the Company’s business interests or conflict with your duties to the
Company Group. Notwithstanding any other term of this Agreement, the Company
Group consents to the activities set forth on Exhibit A and acknowledges that
such activities do not presently constitute a conflict with your duties to the
Company Group. The Board will, from time to time, reassess whether such
activities compromise or threaten to compromise the Company’s business interests
or conflict with your duties to the Company, and the Board may rescind its
consent to such service at any time.

 

Sierra Oncology, Inc. Offer Letter - 3



--------------------------------------------------------------------------------

4.    NO CONFLICTS. By signing this Agreement you hereby represent to the
Company that, except as previously disclosed to the Company: (a) your employment
with or service to the Company Group is not prohibited under any debarment order
or other government or administrative agency order or adjudication, employment
agreement, or other contractual arrangement; and (b) you do not know of any
conflicts of interest with your duties under this Agreement which would restrict
your service with the Company Group. You hereby represent that you have
disclosed to the Company any contract you have signed that may restrict your
activities on behalf of the Company Group, and that you are presently in
compliance with such contracts, if any.

5.    NONINTERFERENCE. While employed by the Company and for one (1) year
immediately following the termination of your employment for any reason, you
agree not to interfere with the business of the Company Group by:
(a) soliciting, attempting to solicit, inducing, or otherwise knowingly causing
any employee or consultant of the Company Group to terminate any employment or
consulting relationship with the Company Group for any reason including in order
to become an employee, consultant or independent contractor to or for any other
person or entity; or (b) directly or indirectly soliciting the business of any
customer or prospective customer of the Company Group which at the time of your
employment termination, or during the year immediately prior thereto, was listed
on the Company Group’s customer or prospective customer list.

6.    AT WILL EMPLOYMENT. Your employment with the Company is an “at-will”
arrangement and this Agreement does not constitute a guarantee of employment for
any specific period of time. This means that either you or the Company may
terminate your employment at any time, with or without Cause, and with or
without advance notice, but subject to your receipt of the termination payments
and benefits contemplated by this Agreement. This “at-will” employment
relationship cannot be changed except in a written agreement approved by the
Board and signed by you and a duly authorized member of the Board.

7.    SEVERANCE BENEFITS.

(a)    Entitlement to Severance Benefits. If, at any time, the Company (or any
successor entity) terminates your employment without Cause, other than by reason
of your Disability, or if you resign your employment for Good Reason, or if the
Company revokes this Agreement prior to the date that you commence employment
(unless such revocation is result of your failure to satisfy Section 10(g), (h)
or (i)), you will be eligible to receive, as your sole severance benefits (the
“Severance Benefits”):

(i) severance pay in one lump sum payment of your base salary (the “Base
Salary”) in effect as of the employment termination date for twelve (12) months
(the “Severance Period”); provided, however, that if your employment termination
date occurs within the twelve (12)-month period following the consummation of a
Change of Control: (A) your annual Base Salary for purposes of this
Section 7(a)(i) shall be deemed to be the sum of (x) your Base Salary in effect
as of your employment termination date and (y) the average of your actual
Performance Bonuses paid for the two (2) most recently-completed fiscal years
prior to the date of your termination of employment (or: (I) if you have been
employed for only the most recently completed fiscal year, the Performance Bonus
paid for the most recently-completed fiscal year or (II) if you have not been
employed throughout the most-recently completed fiscal year and through the
Performance Bonus payment date with respect to such fiscal year, your

 

Sierra Oncology, Inc. Offer Letter - 4



--------------------------------------------------------------------------------

target Performance Bonus for the year in which your date of termination occurs)
and (B) the length of the Severance Period shall be increased to eighteen
(18) months.

(ii) cash consideration in the form of monthly payments in the amount equal to
your monthly cost to maintain your personal health benefit plan coverage at the
same level in effect as of your employment termination date (including dependent
coverage, if elected prior to your employment termination) through the earlier
of the end of the Severance Period or the date that you become eligible for
group health insurance coverage through a new employer, with any such cash
payments to be subject to applicable deductions and withholdings. You agree to
provide prompt written notice to the Company if you become eligible for group
health insurance coverage through a new employer during the Severance Period.

The severance described in Sections 7(a)(i) and (ii) shall be paid on or
commencing no later than the first business day following the sixtieth (60th)
day following your termination of employment, and the first payment will include
the payments due and owing prior to that payment date but for the application of
this sentence.

(iii) any Time-Based Options or other solely time-based stock awards that would
otherwise vest over the following twelve (12) month period following such
termination of employment notwithstanding such termination, will be subject to
accelerated vesting and vest in full as of the date of such termination of
employment; provided, however that if your employment termination date occurs
within the twelve (12)-month period following the consummation of a Change of
Control, notwithstanding anything to the contrary in the applicable equity
incentive plans or award agreements, full vesting of all outstanding equity or
equity-based awards on the date of such termination; provided however that any
equity or equity-based awards that vest based on the achievement of performance
criteria shall vest in accordance with the Change of Control provisions in the
award agreements applicable to such equity or equity-based awards, if any, and
if there are no such Change in Control provisions in any such award agreements,
such equity and equity-based awards shall fully vest on the date of such
termination.

(iv) You will not be eligible for the Severance Benefits if your employment is
terminated for Cause, or due to your death or Disability, or if you voluntarily
resign for any reason that does not qualify as Good Reason.

(v) Notwithstanding the foregoing, in order to be eligible for the Severance
Benefits, you must meet the Release Requirements as set forth in Section 9.

(b)    Deferred Compensation.

(i)    To the extent (i) any payments to which you become entitled under this
letter agreement, or any agreement or plan referenced herein, in connection with
your termination of employment with the Company constitute deferred compensation
subject to Section 409A

 

Sierra Oncology, Inc. Offer Letter - 5



--------------------------------------------------------------------------------

of the Internal Revenue Code of 1986, as amended (the “Code”) and (ii) you are
deemed at the time of such termination of employment to be a “specified”
employee under Section 409A of the Code, then such payment or payments shall not
be made or commence until the earlier of (i) the expiration of the six (6)-month
period measured from the date of your “separation from service” (as such term is
at the time defined in regulations under Section 409A of the Code) with the
Company; or (ii) the date of your death following such separation from service;
provided, however, that such deferral shall only be effected to the extent
required to avoid adverse tax treatment to you, including (without limitation)
the additional twenty percent (20%) tax for which you would otherwise be liable
under Section 409A(a)(1)(B) of the Code in the absence of such deferral. The
first payment thereof will include a catch-up payment covering the amount that
would have otherwise been paid during the period between your termination of
employment and the first payment date but for the application of this provision,
and the balance of the installments (if any) will be payable in accordance with
their original schedule.

(ii)    For purposes of this letter agreement or any agreement or plan
referenced herein, and notwithstanding any other provision herein, with respect
to any payment that is subject to (and not exempt from) Section 409A of the
Code, no payment shall be made upon disability or terminal illness unless and
until such condition qualifies as a “Disability” within the meaning of
Section 409A of the Code and Section 1.409A-3(i)(4) of the regulations
thereunder.

(iii)    Except as otherwise expressly provided herein, to the extent any
expense reimbursement or the provision of any in-kind benefit under this letter
agreement (or otherwise referenced herein) is determined to be subject to (and
not exempt from) Section 409A of the Code, the amount of any such expenses
eligible for reimbursement, or the provision of any in-kind benefit, in one
calendar year shall not affect the expenses eligible for reimbursement or in
kind benefits to be provided in any other calendar year, in no event shall any
expenses be reimbursed after the last day of the calendar year following the
calendar year in which you incurred such expenses, and in no event shall any
right to reimbursement or the provision of any in-kind benefit be subject to
liquidation or exchange for another benefit.

(iv)    To the extent that any provision of this letter agreement is ambiguous
as to its exemption or compliance with Section 409A, the provision will be read
in such a manner so that all payments hereunder are exempt from Section 409A to
the maximum permissible extent, and for any payments where such construction is
not tenable, that those payments comply with Section 409A to the maximum
permissible extent. To the extent any payment under this offer letter may be
classified as a “short-term deferral” within the meaning of Section 409A, such
payment shall be deemed a short-term deferral, even if it may also qualify for
an exemption from Section 409A under another provision of Section 409A.

(v)    Payments pursuant to this letter agreement (or referenced in this letter
agreement) are intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the regulations under Section 409A of the Code.

(vi)    For all purposes under Section 7 and any cross references to the
benefits therein, your termination of your employment shall only mean a
termination that constitutes a “separation from service” and will be determined
consistent with the rules relating to a “separation from service” as such term
is defined in Treasury Regulation Section 1.409A-1. You will only be eligible to
receive the benefits described in Section 7 if your termination of employment
constitutes a separation from service as defined in Treasury Regulation
Section 1.409A-1.

 

Sierra Oncology, Inc. Offer Letter - 6



--------------------------------------------------------------------------------

(c)     Excise Tax.

(i)    Notwithstanding anything in this Agreement to the contrary, if any
payment or benefit that you would receive pursuant to this Agreement or
otherwise (“Payment”) would (1) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and (2) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
such Payment shall be equal to the Reduced Amount (defined below). The “Reduced
Amount” shall be either: (y) the largest portion of the Payment that would
result in no portion of the Payment (after reduction) being subject to the
Excise Tax, or (z) the entire Payment, whichever amount after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate, net of
the maximum reduction in federal income taxes which could be obtained from a
deduction of such state and local taxes), results in your receipt, on an
after-tax basis, of the greatest amount of the Payment to you.

(ii)    If a reduction in the Payment is to be made, the reduction in payments
and/or benefits shall occur in the following order unless you elect in writing a
different order (provided, however, that such election shall be subject to
Company approval if made on or after the date on which the event that triggers
the Payment occurs): (1) reduction of cash payments; (2) cancellation of
accelerated vesting of equity awards other than stock options; (3) cancellation
of accelerated vesting of stock options; and (4) reduction of other benefits
paid to you. In the event that acceleration of compensation from your equity
awards is to be reduced, such acceleration of vesting shall be canceled in the
reverse order of the date of grant unless you elect in writing a different order
for cancellation. The Company shall reasonably determine the procedures and
manner of making the calculation required above.

8.    DEFINITIONS.

(a)    Definition of Cause. “Cause” for the Company (or any acquirer or
successor in interest thereto) to terminate your employment shall exist if any
of the following occurs:

(i)    your conviction (including a guilty plea or plea of nolo contendere) of
any felony or any other crime involving fraud, dishonesty or moral turpitude;

(ii)    your commission or attempted commission of or participation in a fraud
or act of dishonesty or misrepresentation against the Company Group that results
(or could reasonably be expected to result) in material harm or injury to the
business or reputation of the Company or the Company Group;

(iii)    your material violation of any material contract or agreement between
you and the Company Group, or of any Company Group policy or Company Code of
Conduct, or of any statutory duty you owe to the Company Group (where you fail
to cure such violation within thirty (30) business days after being notified in
writing by the Company of such violation); or

(iv)    your conduct that constitutes gross insubordination, incompetence or
habitual neglect of the specific lawful directives of the Board which are
consistent with the scope of your duties and responsibilities hereunder and that
results in material harm to the business or reputation of the Company or the
Company Group provided, however, that the action or conduct described in this
clauses (iii) or (iv) will constitute “Cause” only if such action or

 

Sierra Oncology, Inc. Offer Letter - 7



--------------------------------------------------------------------------------

conduct continues after the Board has provided you with written notice thereof
and 30 days’ opportunity to cure the same, except that the Board is not
obligated to provide such written notice and opportunity to cure if the action
or conduct is not susceptible to cure.

The determination that a termination is for Cause shall be made in good faith by
the Board in its sole discretion.

(b)    Definition of Change of Control. “Change of Control” shall mean the
consummation of any one of the following events:

(i)     a sale, lease, exclusive license or other disposition of all of
substantially all of the assets of the Company;

(ii)    a consolidation or merger of the Company with or into any other
corporation or other entity or person, or any other corporate reorganization, in
which the shareholders of the Company immediately prior to such consolidation,
merger or reorganization, own less than fifty percent (50%) of the Company’s
outstanding voting power of the surviving entity following the consolidation,
merger or reorganization; or

(iii)     any transaction (or series of related transactions involving a person
or entity, or a group of affiliated persons or entities) in which in excess of
fifty percent (50%) of the Company’s then- outstanding voting power is
transferred, excluding any consolidation or merger effected exclusively to
change the domicile of the Company and excluding any such change of voting power
resulting from a bona fide equity financing event or public offering of the
stock of the Company.

(c)    Definition of Good Reason. A resignation for “Good Reason” shall mean a
resignation of your employment within ninety (90) days after the occurrence of
any of the following events which is not corrected within thirty (30) days after
the Company (or any successor thereto) receives written notice from you that any
of the following events have occurred and that you assert that grounds for a
resignation for Good Reason exist as a result of:

(i)    without your written consent, a material diminution of your title,
duties, position or responsibilities as indicated herein; provided, however, a
mere change in title or reporting relationship following a Change of Control
will not by itself constitute “Good Reason” for your resignation”;

(ii)    without your written consent, a reduction by the Company in your base
salary or bonus opportunity as in effect immediately prior to such reduction by
more than 10% (unless such reduction is made pursuant to an across the board
reduction of no more than fifteen percent (15%) applicable to all senior
executives of the Company);

(iii)    the Company Group’s material violation of any contract or agreement
between you and the Company Group, including, without limitation, the material
breach of any provision of this Agreement by the Company; or

(iv)    without your written consent, any relocation of your principal place of
employment to a location more than fifty (50) miles from your principal place of
employment as of the date hereof.

 

Sierra Oncology, Inc. Offer Letter - 8



--------------------------------------------------------------------------------

(d)    Definition of Disability. Disability shall have the meaning set forth in
Section 22(e)(3) of the Code.

9.    RELEASE REQUIREMENTS. To be eligible to receive the Severance Benefits,
you must meet the following requirements (the “Release Requirements”): (a) you
must first timely execute, make effective, and deliver to the Company a general
release of all known and unknown claims, substantially in the form attached
hereto as EXHIBIT C (which may, at the Company’s election, be incorporated into
a separation agreement) within sixty (60) days following your termination of
employment; and (b) you must not be in material breach of any other material
agreement or contract between you and the Company Group at the time of the
receipt of such benefits (provided you will not be considered in breach unless
you have received written notice of such breach and at least thirty (30) days to
cure, if curable). In the event that, during such time as you continue to
receive any Severance Benefits, you materially breach any other material
agreement or contract between you and the Company Group, the Company’s
obligation to continue to provide the Severance Benefits will immediately cease
in full, and you will not be entitled to receive any additional Severance
Benefits as of the date of your breach.

10.    MISCELLANEOUS.

(a)    Entire Agreement. You are required, as a condition to your employment
with the Company, to execute and deliver the Company’s standard Employee
Proprietary Information, Inventions Assignment and Non-Competition Agreement in
the form attached hereto as EXHIBIT B (the “Invention Assignment Agreement”).
This Agreement together with the Invention Assignment Agreement shall constitute
the complete and exclusive statement of your employment agreement with the
Company. The employment terms in this Agreement supersede any other agreements
or promises made to you by anyone, whether oral or written, concerning your
employment terms. Changes in your employment terms, other than those changes
expressly reserved to the Company’s or Board’s discretion in this Agreement,
require a written modification approved by the Board and signed by you and a
duly authorized member of the Board that explicitly states the intent of both
parties hereto to supplement or amend the terms herein.

(b)    Binding Effect; Severability. This Agreement will bind the heirs,
personal representatives, successors and assigns of both you and the Company,
and inure to the benefit of both you and the Company, their heirs, successors
and assigns. If any provision of this Agreement is determined to be invalid or
unenforceable, in whole or in part, this determination shall not affect any
other provision of this Agreement and the provision in question shall be
modified so as to be rendered enforceable in a manner consistent with the intent
of the parties insofar as possible under applicable law.

(c)    Governing Law. The terms of this Agreement shall be governed by and
construed in accordance with the internal laws of the State of California,
without regard to its principles of conflicts of laws. By signing this Agreement
you irrevocably submit to the exclusive jurisdiction of the courts of the State
of California for the purpose of any suit, action, proceeding or judgment
relating to or arising out of this Agreement and the transactions contemplated
hereby.

(d)    Arbitration. You and the Company agree to submit to mandatory binding
arbitration, in Santa Clara County, California, before a single neutral
arbitrator, any and all claims arising out of or related to this Agreement and
your employment with the Company and the termination thereof, except that each
party may, at its or his option, seek injunctive relief in court prior to such
arbitration proceeding pursuant to applicable law. YOU AND THE COMPANY HEREBY
WAIVE ANY RIGHTS TO TRIAL BY JURY IN REGARD TO SUCH CLAIMS. This

 

Sierra Oncology, Inc. Offer Letter - 9



--------------------------------------------------------------------------------

agreement to arbitrate does not restrict your right to file administrative
claims you may bring before any government agency where, as a matter of law, the
parties may not restrict your ability to file such claims (including, but not
limited to, the National Labor Relations Board, the Equal Employment Opportunity
Commission and the Department of Labor). However, you and the Company agree
that, to the fullest extent permitted by law, arbitration shall be the exclusive
remedy for the subject matter of such administrative claims. The arbitration
shall be conducted through the American Arbitration Association (the “AAA”). The
arbitrator shall issue a written decision that contains the essential findings
and conclusions on which the decision is based. The arbitration will be
conducted in accordance with the AAA employment arbitration rules then in
effect. The AAA rules may be found and reviewed at http://www.adr. org. If you
are unable to access these rules, please let me know and I will provide you with
a hardcopy. The parties acknowledge that they are hereby waiving any rights to
trial by jury in any action, proceeding or counterclaim brought by either of the
parties against the other in connection with any matter whatsoever arising out
of or in any way connected with this Agreement.

(e)    Indemnification. You and the Company will enter into the form of
indemnification agreement provided to other similarly-situated officers and
directors of the Company. In addition, you will be named as an insured on the
director and officer liability insurance policy currently maintained by the
Company, or as may be maintained by the Company from time to time.

(f)    Compensation Recoupment. All amounts payable to you hereunder shall be
subject to recoupment pursuant to the Company’s then-current compensation
recoupment policy, if any, adopted by the Board during the term of your
employment with the Company that is applicable generally to executive officers
of the Company.

(g)    Employment Eligibility Verification. For purposes of federal immigration
law, you will be required to provide to the Company documentary evidence of your
identity and eligibility for employment in the United States. Such documentation
must be provided to us within three (3) business days of the Effective Date, or
your employment relationship with us may be terminated.

(h)    Background Check. You must receive a satisfactory verification of
criminal, education and/or employment background, and satisfactory verification
of references in the discretion of the Company. This offer and any employment is
subject to, and contingent upon, a satisfactory background and/or reference
check(s). Furthermore, the Company may rescind or revoke your offer of
employment and/or sever any employment relationship that is deemed to exist if,
in its discretion, the Company determines that you fail to receive a
satisfactory background and/or reference check, or you fail to consent to or
complete a request for a background or reference check.

(i)    Absence of Conflicts; Competition with Prior Employer. You represent that
your performance of your duties under this Agreement will not breach any other
agreement to which you are a party. You agree that you have disclosed to the
Company all of your existing employment and/or business relationships,
including, but not limited to, any consulting or advising relationships, outside
directorships, investments in privately-held companies and any other
relationships that may create a conflict of interest, and you represent that you
are not and have not been the subject of any claim or investigation involving
harassment of any employee, consultant or other service provider of any prior
employer. You are not to bring with you to the Company, or use or disclose to
any person associated with the Company, any confidential or proprietary
information belonging to any former employer or other person or entity with
respect to

 

Sierra Oncology, Inc. Offer Letter - 10



--------------------------------------------------------------------------------

which you owe an obligation of confidentiality under any agreement or otherwise.
The Company does not need and will not use such information and we will assist
you in any way possible to preserve and protect the confidentiality of
proprietary information belonging to third parties. Also, we expect you to abide
by any obligations to refrain from soliciting any person employed by or
otherwise associated with any former employer and suggest that you refrain from
having any contact with such persons until such time as any non-solicitation
obligations expire.

(j)    Withholding. All sums payable to you hereunder shall be reduced by all
federal, state, local and other withholding and similar taxes and payments
required by applicable Law.

(k)    Notices. All notices or other communications required or permitted under
this Agreement shall be made in writing and shall be deemed given if delivered
personally or sent by nationally recognized overnight courier service. Any
notice or other communication shall be deemed given on the date of delivery or
on the date one (1) business day after it shall have been given to a
nationally-recognized overnight courier service. All such notices or
communications shall be delivered to the recipient at the addresses indicated
below:

To the Company:

Sierra Oncology, Inc.

2150-885 West Georgia Street

Vancouver, British Columbia, Canada

V6C 3E8

To you:

At your address as it appears in the Company’s books and records or at such
other place as you shall have designated by notice as herein provided to the
Company.

(l)    Mutual Drafting. Any ambiguity in this Agreement shall not be construed
against either party as the drafter. Any waiver of a breach of this Agreement,
or rights hereunder, shall be in writing and shall not be deemed to be a waiver
of any successive breach or rights hereunder. This Agreement may be executed in
counterparts which shall be deemed to be part of one original, and facsimile and
.pdf signatures shall be equivalent to original signatures.

SIGNATURES ON THE FOLLOWING PAGE

 

Sierra Oncology, Inc. Offer Letter - 11



--------------------------------------------------------------------------------

We hope that you find the foregoing terms acceptable. You may indicate your
agreement with these terms and accept this offer by signing and dating duplicate
original copies of this Agreement and returning them to me.

 

Sincerely, Sierra Oncology, Inc. By:  

/s/ Robert Pelzer

Robert Pelzer, Chairman of the Board of Directors

I have read and accept this Agreement. By signing this Agreement, I represent
and warrant to the Company that I am under no contractual commitments
inconsistent with my obligations to the Company.

 

/s/ Stephen Dilly

    Dated:   5/22/2020 Stephen Dilly      

 

Sierra Oncology, Inc. Offer Letter - 12